Citation Nr: 0407411	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  95-35889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

REMAND

The veteran served on active duty from October 1966 to 
October 1968.

This case came to the Board of Veterans' Appeals (Board) from 
a February 1995 RO decision which denied service connection 
for TMJ dysfunction.  An RO hearing was held in December 
1995.  The Board remanded the case in February 1997.  An 
October 1997 Board decision denied the claim.  In a November 
1999 decision, the U.S. Court of Appeals for Veterans Claims 
vacated and remanded only that part of the Board decision 
which denied service connection for TMJ dysfunction.  In July 
2000, the Board remanded this issue to the RO.

In late March 2003, the RO sent the veteran a supplemental 
statement of the case on the issue of service connection for 
TMJ dysfunction.  Soon thereafter, in early April 2003, the 
veteran submitted a VA Form 9 on which he requested a hearing 
at the RO before a Member of the Board (i.e., Travel Board 
hearing).  Consequently, the case must be returned to the RO 
for scheduling a Travel Board hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedure.

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


